Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 11-15 and 17-20) in the reply filed on 4/8/2022 is acknowledged. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The traversal is on the ground(s) that a requirement for restriction has nothing to do with unpatentability of claims for any inventions being claimed. This is not found persuasive because patentability is not being considered. The instant application is filed as a 371 filing based on a PCT. Thus, the standard used for restriction is Unity of Invention. Under this practice there is a two-step consideration process. First, do the claims share technical features? The answer here is yes – the forming stations with blow mould arrangements. Second, are the shared features special technical features a posteriori? Do they make a contribution over the prior art? Here the answer is no, as explained in the restriction (02/22/22) and below. 
Finger discloses as illustrated in Figs. 1, 11 and 13, the plastic parisons 10 are delivered to the individual transforming stations 8 and expanded to from plastic containers 20. Each individual transforming station has a respective blow mould device 14. This blow mould device 14 is composed of two side parts and a base part (for opening and closing). Further, Geltinger discloses that, as illustrated in Figs. 1-2, for each transforming station 4, the reference signs 8 and 9 schematically designate connectors which serve for delivery of a cooling medium for either heating or cooling the transforming station (i.e. tempering). Thus, the prior art teaches the shared technical feature meaning that it is not a special technical feature and the claims lack unity of invention a posteriori.
Claims 8-10 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to. In claim 1, “blow mould(s)” (for example, line 12) and “blow mould arrangenment(s)” (for example, line 10) are used to represent ‘blow mould arrangement’ in the specification ([0087] in PGPubUS20210245414). The Examiner recommends to use the same name such as ‘blow mould arrangement’ consistently in the claim to avoid confusion. Claims 2-7, 11-15 and 17-20 depended on claim 1 are objected as well.
Claims 4, 5, 12, 13, 17, 18 are objected to.  These claims use “one supply line” (claim 4, line 2, claim 12, line 2 and claim 17, line 2, respectively) and “the feed line” (claim 5, line 3, claim 13, line 1 and claim 18, line 1, respectively) to represent ‘connecting line’ in the specification ([0092] in PGPubUS20210245414). The Examiner recommends to use the same name such as ‘connecting line’ consistently in the claims to avoid unnecessary confusion. 
Claim 7 is objected to because ‘according to claim 1’ should read “The method according to claim 1”. 
Claim 1 recites the limitations "the transport" in lines 8-9. Claim 1 also recites “forming stations are moved along a predetermined transport path”. It is inconsistent between “the transport” and “a predetermined transport path”. Claim 1 is objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrer (US 9,266,275).
Regarding claim 1, Fuhrer discloses, as illustrated in Fig. 1, a method for operating an apparatus (Fig. 1, item 1) for forming plastic preforms into plastic containers (col. 3, lines 30-42), wherein in a working mode (as shown in Fig. 1) a plurality of forming stations (Fig. 1, item 3) are moved along a predetermined transport path (rotating around a rotational axis (item 4) (col. 3, lines 57-60)) by a movable carrier (Fig. 1, item 2), wherein these forming stations in each case having blow mould arrangements (Fig. 1, items 3a and 3b (col. 4, lines 18-20)) which, in a closed state (as shown in Fig. 1), in each case form cavities within which the plastic preforms are formed into the plastic containers and the plastic preforms are fed to these forming stations, in order to be formed by supplying a flowable medium (a compressed gas (col. 3, lines 37-42)) to the plastic containers, wherein this forming takes place at least temporarily during a transport of the forming stations along the transport path, and wherein at least temporarily at least components (Fig. 1, items 3a and 3b (col. 4, lines 18-20)) of the blow mould arrangement being tempered (col. 4, lines 1-6), wherein
at least parts (Fig. 1, items 3a and 3b (col. 4, lines 18-20)) of the blow mould are pre-heated (col. 5, lines 36-40).
	However, in this embodiment, Fuhrer does not explicitly disclose a standstill of the carrier or a movement of the carrier which is slower with respect to a movement of the carrier in the working mode.
In another embodiment, Fuhrer discloses, this especially has an affect during the start-up (i.e., from a standstill to start-up) and after restarting after a machine stop (i.e., also repeatedly from a standstill to restart), because less operating medium is circulating. This in turn increases the response time for target-oriented tempering, i.e., no long lead-times are necessary in order to adjust the desired tempering at the moulds, the mould carrier shell and/or the mould carrier (col. 2, lines 51-57). In summary, Fuhrer discloses there is less operating medium needed to temper (or pre-heat) moulds during the machine stop or start-up/restarting for increasing the response time for target-oriented tempering.  
Fuhrer individually teaches pre-heating as claimed and a standstill (or starting-up) in operation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. Doing so would provide a device and a method for blow moulding containers that is more economical to manufacture and more reliable to operate (col. 2, lines 13-30). 
Regarding claim 2, Fuhrer discloses that, in the method at least temporarily during the working mode a further temperature control of the blow mould arrangements is carried out (col. 4, lines 7-36).
Regarding claims 4, 12, Fuhrer discloses that, in the method at least one supply line (Fig. 1, item 7a (col. 4, line 49-50)) is connected for supplying energy for a pre-tempering (col. 2, lines 46-57).  
	However, in this embodiment, Fuhrer does not explicitly disclose a standstill of the carrier.
In another embodiment, Fuhrer discloses, this especially has an affect during the start-up (i.e., from a standstill to start-up) and after restarting after a machine stop (i.e., also repeatedly from a standstill to restart), because less operating medium is circulating. This in turn increases the response time for target-oriented tempering, i.e., no long lead-times are necessary in order to adjust the desired tempering at the moulds, the mould carrier shell and/or the mould carrier (col. 2, lines 51-57). In summary, Fuhrer discloses there is less operating medium needed to temper (or pre-heat) moulds during the machine stop or start-up/restarting for increasing the response time for target-oriented tempering.  
Fuhrer individually teaches pre-heating as claimed and a standstill (or starting-up) in operation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. Doing so would provide a device and a method for blow moulding containers that is more economical to manufacture and more reliable to operate (col. 2, lines 13-30). 
Regarding claims 5, 13, Fuhrer discloses that, in the method the feed line is an electrical line (col. 4, lines 37-41) or a fluid line (col. 4, lines 1-6).
Regarding claims 6, 14, Fuhrer discloses that, in the method a pre-tempering and/or further tempering is carried out by electrical heating elements (col. 4, lines 37-41).
Regarding claims 7, 15, Fuhrer discloses that, in the method during the working mode, blow moulds of different forming stations are at least partially temperature-controlled (The pump is regulated with the controller according to the desired temperature profile. In this way, it is possible selectively to switch individual temperature circuits off or on, or selectively to change the temperature of the individual tempering circuits to individual blow-moulding stations 3 (col. 4, lines 23-27)). 
However, Fuhrer does not explicitly disclose temperature-controlled with a time delay for different forming stations. 
In another embodiment, Fuhrer discloses that, if, for example, in the case of 5 blow-moulding stations of 24 stations no critical temperature have been determined at the neck of the container, precisely these 5 can be switched off (col. 4, lines 29-32).      
Thus, Fuhrer discloses that, at least 5 blow-moulding stations of 24 stations can be delayed for tempering due to no critical temperature have been determined at the neck of the container. 
Fuhrer individually teaches temperature-controlled different forming stations as claimed and a time delay in operation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. Doing so would provide a device and a method for blow moulding containers that is more economical to manufacture and more reliable to operate (col. 2, lines 13-30). 
Claims 3, 11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrer (US 9,266,275) as applied to claim 1 above, further in view of Limanjaya (US 6,875,396).
Regarding claims 3, 11, Fuhrer does not explicitly disclose a pre-tempering is carried out at least temporarily with a higher heating power than a further tempering. In the same field of endeavor, container, Limanjaya discloses that, during a first period (i.e., a pre-tempering (time)), the cavity (i.e., the blow mould (arrangement)) is heated to 100˚ to 160˚ C. for between 3-7 seconds to relax stresses in the body. During a second period (i.e., a further tempering (time)) the cavity is cooled to 60˚ to 120˚ C. for 4 to 8 seconds (ABSTRACT). Thus, Limanjaya discloses that, a pre-tempering is carried out at least temporarily with a higher heating power than a further tempering.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuhrer to incorporate the teachings of Limanjaya to provide that a pre-tempering is carried out at least temporarily with a higher heating power than a further tempering. Doing so would be possible for the containers to be expected to be effective in stress relaxation and heat stable, as recognized by Limanjaya (col. 3, lines 30-61). 
Regarding claim 17, Fuhrer discloses that, in the method at least one supply line (Fig. 1, item 7a (col. 4, line 49-50)) is connected for supplying energy for a pre-tempering (col. 2, lines 46-57).  
	However, in this embodiment, Fuhrer does not explicitly disclose a standstill of the carrier.
In another embodiment, Fuhrer discloses, this especially has an affect during the start-up (i.e., from a standstill to start-up) and after restarting after a machine stop (i.e., also repeatedly from a standstill to restart), because less operating medium is circulating. This in turn increases the response time for target-oriented tempering, i.e., no long lead-times are necessary in order to adjust the desired tempering at the moulds, the mould carrier shell and/or the mould carrier (col. 2, lines 51-57). In summary, Fuhrer discloses there is less operating medium needed to temper (or pre-heat) moulds during the machine stop or start-up/restarting for increasing the response time for target-oriented tempering.  
Fuhrer individually teaches pre-heating as claimed and a standstill (or starting-up) in operation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. Doing so would provide a device and a method for blow moulding containers that is more economical to manufacture and more reliable to operate (col. 2, lines 13-30). 
Regarding claim 18, Fuhrer discloses that, in the method the feed line is an electrical line (col. 4, lines 37-41) or a fluid line (col. 4, lines 1-6).
Regarding claim 19, Fuhrer discloses that, in the method a pre-tempering and/or further tempering is carried out by electrical heating elements (col. 4, lines 37-41).
Regarding claim 20, Fuhrer discloses that, in the method during the working mode, blow moulds of different forming stations are at least partially temperature-controlled (The pump is regulated with the controller according to the desired temperature profile. In this way, it is possible selectively to switch individual temperature circuits off or on, or selectively to change the temperature of the individual tempering circuits to individual blow-moulding stations 3 (col. 4, lines 23-27)). 
However, Fuhrer does not explicitly disclose temperature-controlled with a time delay for different forming stations. 
In another embodiment, Fuhrer discloses that, if, for example, in the case of 5 blow-moulding stations of 24 stations no critical temperature have been determined at the neck of the container, precisely these 5 can be switched off (col. 4, lines 29-32).      
Thus, Fuhrer discloses that, at least 5 blow-moulding stations of 24 stations can be delayed for tempering due to no critical temperature have been determined at the neck of the container. 
Fuhrer individually teaches temperature-controlled different forming stations as claimed and a time delay in operation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. Doing so would provide a device and a method for blow moulding containers that is more economical to manufacture and more reliable to operate (col. 2, lines 13-30). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741